DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claims 1-7, 17-18 in the reply filed on 02/07/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102019126209 (Jonas) in view of US 2012/0213458 (Zuiko). 

Regarding claim 1, Jonas teaches an energy harvesting roller for a cargo handling system [0001, 0053], comprising: 

a sleeve located on the shaft (Fig. 3-4 shows the roller body 2 is protected by a sleeve (not shown) which is located on the axis 6 ie. shaft) [0005, 0025, 0052]; 
a piezoelectric member coupled to the sleeve (Fig. 3-4 shows the array 37 which can be made of piezo elements which extends over the axial length of roller body 2 which is protected by a sleeve) [0048-0049]; and
 a shell located radially outward of the piezoelectric member and configured to rotate relative to the sleeve (Fig. 3-4 roller body 2 is a shell located radially outward of the array 37 ie. piezo element and configured to rotate relative to the sleeve (not shown)) [0050, 0052].
	However, Jonas does not explicitly teach wherein a radially inward surface of the shell defines at least one of a plurality of grooves or a plurality of protrusions.
	However, Zuiko teaches wherein a radially inward surface of the shell defines at least one of a plurality of grooves or a plurality of protrusions (Fig. 2-3 shows the radially inward surface of roller 54 ie. shell defines mating keyways 62 that are a plurality of grooves) [0030].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of grooves on the radially inward surface of the shell in order to prevent the roller from rolling in the wrong direction thereby ensuring that the cargo is being carried in the correct direction in an efficient manner. 

Regarding claim 2, Jonas teaches further comprising a wire electrically coupled to the piezoelectric member (data and signals are transmitted from array 37 which comprises of piezo elements to the sliding contract 52 with wiring 36 thereby indicating electrical coupling) [0051].



Regarding claim 4, Jonas teaches, further comprising: 
a bearing (Fig. 3 shows bearings 22 and 24) [0042].
	However, Jonas does not teach bearing located between a shaft and the shell; 
a bushing located between the shaft and the bearing.
	However, Zuiko teaches bearing located between a shaft and the shell (Fig. 1 shows bearing 24 located between shaft 38 and shell 54) [0028-0030]; 
a bushing located between the shaft and the bearing (Fig. 2 shows bushing 42 located between the shaft 38 and the shell 54) [0029]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date to have the bearing located between a shaft and the shell and a bushing located between the shaft and the bearing in order to ensure that the roller structure is compact in order for efficient use of space while carrying cargo. 


Regarding claim 5, Jonas teaches wherein the sleeve comprises an electrically insulating material (Fig. 3 shows the roller body 2 is protected by a sleeve (not shown) which is can be plastic or rubber sleeve ie. electrically insulating material) [0052].

Regarding claim 6, Jonas teaches wherein the piezoelectric member is configured to vibrate in response to the shell rotating about the shaft (array 37 comprised of piezo elements is configured 

Examiner’s Notice: US 2004/0173440 (Maunch) teaches piezo elements being used in roller conveyors as sensors by virtue of vibrating slights in response to the pressure of the goods on the roller [0011-0013]. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102019126209 (Jonas) in view of US 2012/0213458 (Zuiko) further in view of US 2021/0024296 (Lillington). 

Regarding claim 7, Jonas teaches further comprising a circuit located radially inward of the shell and electrically coupled to the piezoelectric member (Fig. 3-4 shows wireless connection 50 on a radio module 62 which is a circuit located radially inward of the roller body 2 ie. shell and electrically coupled to the array 37 ie. piezo element) [0042, 0046, 0051-0053].
	However, Jonas and Zuiko does not explicitly teach printed circuit board. 
	However, Lillington teaches printed circuit board located radially inward of the shell [0051]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the piezo elements of Jonas that are connected to the circuit located radially inward of the shell to be a printed circuit board in order to reduce electronic noise and have a more compact size, thereby saving wire and be efficient in terms of space usage while being cost effective. 

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102019126209 (Jonas) in view of US 2012/0213458 (Zuiko) further in view of US 2021/0024296 (Lillington). 

Regarding claim 17, Jonas teaches the first energy harvesting roller [0001, 0053] comprising:
 a shaft (Fig. 3-4 shows axis 6 ie. shaft of the roller system) [0007];
 a sleeve located on the shaft (Fig. 3-4 shows the roller body 2 is protected by a sleeve (not shown) which is located on the axis 6 ie. shaft) [0005, 0025, 0052];
a piezoelectric member coupled to the sleeve (Fig. 3-4 shows the array 37 which can be made of piezo elements which extends over the axial length of roller body 2 which is protected by a sleeve) [0048-0049]; and
a shell located radially outward of the piezoelectric member and configured to rotate relative to the sleeve (Fig. 3-4 roller body 2 is a shell located radially outward of the array 37 ie. piezo element and configured to rotate relative to the sleeve (not shown)) [0050, 0052].
 	However, Jonas does not explicitly teach roller tray, comprising:
 a first vertical wall;  a second vertical wall; an energy storage device electrically coupled to the first energy harvesting roller; a first energy harvesting roller located between the first vertical wall and the second vertical wall, wherein a radially inward surface of the shell defines at least one of a plurality of grooves or a plurality of protrusions.
	However, Zuiko teaches wherein a radially inward surface of the shell defines at least one of a plurality of grooves or a plurality of protrusions (Fig. 2-3 shows the radially inward surface of roller 54 ie. shell defines mating keyways 62 that are a plurality of grooves) [0030].

	However, Jonas and Zuiko does not explicitly teach roller tray, comprising:
 a first vertical wall;  a second vertical wall; an energy storage device electrically coupled to the first energy harvesting roller.
	However, Lillington teaches roller tray (Fig. 5-7 conveyor belt), comprising:
 a first vertical wall and a second vertical wall (Fig. 5-7 shows the first and second vertical walls that carries the multiple rollers of the roller tray); 
an energy storage device electrically coupled to roller (printed circuit boards are provided in the shaft of the roller shells along with a battery electrically coupled to the self-powered idler roller ie. energy harvesting roller) [0049, 0051].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the roller positioned in between the first and second vertical wall in order to ensure that the roller guides the cargo goods in the pathway of the vertical walls, as well as having an energy storage device in the form of a battery that is electrically coupled to the roller in order to store power into the battery that can be used to supply power to the electronic components of the roller. 


Regarding claim 18, Jonas, Zuiko and Lillington teaches roller tray of claim 17.

However, Lillington teaches a second energy harvesting roller electrically coupled to the energy storage device (Fig. 5-7 shows multiple idler rollers that are self-powered using an internal generator ie. energy harvesting roller with internal batteries) [0049, 0051].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have an energy storage device in the form of a battery that is electrically coupled to the multiple rollers as taught by Lillington in order to store power into the battery that can be used to supply power to the electronic components of the roller. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836